USCA11 Case: 20-14482     Date Filed: 01/06/2022       Page: 1 of 18




                                           [DO NOT PUBLISH]

                            In the

         United States Court of Appeals
                 For the Eleventh Circuit
                  ____________________

                         No. 20-14482
                   Non-Argument Calendar
                  ____________________


CHRISTIANE LIMA DA CONCEICAO,
                                                         Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.
                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                  Agency No. A205-358-210
                  ____________________
USCA11 Case: 20-14482       Date Filed: 01/06/2022    Page: 2 of 18




2                      Opinion of the Court               20-14482



Before BRANCH, LAGOA, and BRASHER, Circuit Judges.
PER CURIAM:
       Christiane Lima Da Conceicao seeks review of the decision
of the Board of Immigration Appeals (“BIA”) denying her motion
to reconsider its order summarily affirming the immigration
judge’s denial of her motion to reopen removal proceedings, in
which the immigration judge issued an in absentia final order of
removability. Da Conceicao challenges the BIA’s denial of her
motion to reconsider, in which she reiterated her argument that
she did not receive proper notice of the rescheduled hearing be-
cause she filed a change of address form with the post office but
did not inform the immigration court of her new address. For the
reasons stated below, we deny the petition for review.
    I.     FACTUAL AND PROCEDURAL BACKGROUND
       Da Conceicao, a native and citizen of Brazil, entered the
United States on or about April 27, 2000, as a “nonimmigrant B2
with authorization to remain in the United States for a temporary
period not to exceed October 26, 2000.” In October 2012, she was
issued a Notice to Appear (“NTA”), which charged that she was
removable under Immigration and Nationality Act (“INA”)
§ 237(a)(1)(B), 8 U.S.C. § 1227(a)(1)(B), for remaining in the Unit-
ed States longer than permitted after being admitted as a nonim-
migrant. The NTA noted that she had a hearing scheduled for
November 6, 2012, before an immigration judge in Miami, Flori-
USCA11 Case: 20-14482        Date Filed: 01/06/2022      Page: 3 of 18




20-14482                Opinion of the Court                         3

da. The immigration court also mailed Da Conceicao a notice in-
forming her of the November 6, 2012, hearing and noting her ob-
ligation to inform the immigration court of any change in her ad-
dress. The notice also informed Da Conceicao of the conse-
quences of failing to appear at the hearing, including the entry of
an order of removal in her absence.
        At her November 6, 2012, hearing, Da Conceicao received
a notice of a master hearing on April 16, 2013, in Miami. The no-
tice informed Da Conceicao of her obligation to inform the im-
migration court of any address change and of the consequences of
failing to appear at her hearing, including ineligibility for cancella-
tion for removal.
        On April 16, 2013, Da Conceicao filed a change of address
form with the immigration court. At her hearing on April 16,
2013, Da Conceicao received a notice of master hearing for June
18, 2013. This notice included a warning that every time she
changed her address, she must file a change of address form with
the immigration court and informed her of the consequences of
failing to appear at her hearing. On June 18, 2013, Da Conceicao’s
master hearing was again rescheduled for October 29, 2013, and
she again received a notice of the schedule change, which includ-
ed the warning about informing the immigration court if her ad-
dress changed and the consequences of failing to appear.
       On August 13, 2013, Da Conceicao filed a pro se applica-
tion for cancellation of removal. She included with her applica-
tion a letter to the immigration judge explaining that she could
USCA11 Case: 20-14482      Date Filed: 01/06/2022    Page: 4 of 18




4                     Opinion of the Court               20-14482

not afford an attorney and that she had no financial means to live
in Brazil. Da Conceicao outlined the educational and emotional
impact her children would experience if she were returned to
Brazil. She included documentary evidence to support her appli-
cation.
       On October 29, 2013, Da Conceicao filed a change of ad-
dress form with the immigration court. Also on October 29,
2013, Da Conceicao received notice that her master hearing was
rescheduled to March 4, 2014. This notice again included the
warning to inform the immigration court of any change of ad-
dress and informed her of the consequences of failing to appear at
the hearing.
       On March 4, 2014, Da Conceicao received a notice of hear-
ing for an individual hearing on March 18, 2015. This notice of
hearing included the warning to inform the immigration court if
her address changed and notified her of the consequences of fail-
ure to appear. Also on March 4, 2014, Da Conceicao filed another
change of address form with the immigration court.
       On February 26, 2015, Da Conceicao filed a change of ad-
dress form with the immigration court, noting her new address in
1811 SW Palm City Road, Stuart, FL 34994. On March 18, 2015,
Da Conceicao received a notice rescheduling her individual hear-
ing to December 2, 2015. This notice included the warning to in-
form the immigration court if her address changed and informed
her of the consequences of failing to appear.
USCA11 Case: 20-14482       Date Filed: 01/06/2022   Page: 5 of 18




20-14482              Opinion of the Court                       5

        On November 13, 2015, Da Conceicao received a notice via
mail that her hearing was rescheduled for November 29, 2019.
This notice included the warning to inform the immigration court
if her address changed and informed her of the consequences of
failing to appear at the hearing. Also included on this notice was
the statement, “[y]our hearing will most likely be rescheduled at a
later time. If your hearing is rescheduled, you will receive notice
of the new date and time of your hearing.”
       On May 24, 2016, the immigration court mailed Da Con-
ceicao a notice of hearing that her case was scheduled for a master
hearing on August 3, 2016, in Miami. This notice included the
warning to inform the immigration court if her address changed
and informed her of the consequences of failing to appear at the
hearing. On July 18, 2016, the immigration court sent Da Con-
ceicao a notice of hearing that her master hearing was scheduled
for March 15, 2017. The notice informed Da Conceicao of her ob-
ligation to advise the immigration court of any change of address
and of the consequences of failing to appear at her hearing. This
notice was sent to Da Conceicao’s address at “1811 SW Palm City
Road,” but was returned as “unclaimed” and “unable to forward.”
       On March 15, 2017, Da Conceicao’s case was rescheduled,
to April 19, 2017, and the immigration court sent her notice by
mail to the 1811 SW Palm City Road address with the addition of
apartment “#202.” The notice informed Da Conceicao of her ob-
ligation to notify the immigration court of any address change
and warned her of the consequence of failing to appear at the
USCA11 Case: 20-14482      Date Filed: 01/06/2022    Page: 6 of 18




6                     Opinion of the Court               20-14482

hearing. This notice was returned to the immigration court as
“not deliverable as addressed” and “unable to forward.”
       Da Conceicao did not appear at the April 19, 2017, hearing,
and the immigration judge proceeded in absentia. The immigra-
tion judge found that Da Conceicao had previously admitted the
factual allegations in the NTA and had conceded removability.
The immigration judge thus found removability established as
charged.
       On March 26, 2018, Da Conceicao filed a motion to reopen
her removal proceedings, vacate the order of removal in absentia,
and seek cancellation of removal. Da Conceicao asserted that she
learned of the in absentia decision through the immigration
court’s automated system. She argued that she merited a favora-
ble exercise of discretion because she had no criminal history and
had “been an extremely hardworking individual, law abiding citi-
zen of good moral character and files taxes to the Internal Reve-
nue Service,” all of which showed her good moral conduct. Da
Conceicao argued that her American citizen children would suffer
incredible hardship if returned to Brazil. She further argued that
she was provided with a notice to appear at the immigration
court on November 29, 2019, and that she “never received any
notice of rescheduling,” and in the “best interest of justice and
fairness” she should not be removed in absentia. Da Conceicao
argued that the evidence in the record showed that she did not
receive the notice rescheduling her hearing and therefore due
process was not satisfied. Da Conceicao also filed a change of ad-
USCA11 Case: 20-14482      Date Filed: 01/06/2022    Page: 7 of 18




20-14482              Opinion of the Court                      7

dress form with the immigration court, changing her address,
from 1811 SW Palm City Road to 370 SW Colesbury Ave, Port St.
Lucie, FL 34953.
       On April 12, 2018, the immigration judge issued an order
denying Da Conceicao’s motion to reopen her removal proceed-
ings. The immigration judge recited the history of schedule
changes and noted that Da Conceicao received multiple notices to
appear that included warnings to submit a change of address form
if she moved and of the consequences of failing to appear. The
immigration judge noted that Da Conceicao did not appear at her
scheduled hearing on March 15, 2017. The immigration judge
further noted that instead of proceeding in in absentia on March
15, she rescheduled the hearing and sent Da Conceicao another
notice at her address of record, with the addition of an apartment
number. The immigration judge noted that Da Conceicao did
not appear at her rescheduled hearing on April 19, 2017, and
therefore proceeded in absentia.
       The immigration judge found that Da Conceicao premised
her motion to reopen “solely on lack of notice.” The immigration
judge found, however, that Da Conceicao received sufficient no-
tice of her hearing on April 19, 2017, because all hearing notices
were properly addressed to the last address she provided to the
immigration court and sent by regular mail according to normal
office procedures. The immigration judge further found that Da
Conceicao received sixteen warnings of her duty to submit ad-
dress changes to the immigration court and of the consequences
USCA11 Case: 20-14482       Date Filed: 01/06/2022   Page: 8 of 18




8                     Opinion of the Court                20-14482

of failing to appear at a hearing. In addition, the immigration
judge found that Da Conceicao submitted four change of address
forms throughout her removal proceedings, demonstrating that
“she was aware of her affirmative duty to notify the Court when
her address changed again.” The immigration found that Da
Conceicao received proper notice in accordance with INA
§ 239(a)(1)–(2), 8 U.S.C. § 1229(a)(1)–(2), and declined to reopen
her proceedings or rescind the in absentia order of removal. A
copy of the order was mailed to Da Conceicao at her “1811 SW
Palm City Rd., #202” address.
      On May 14, 2018, Da Conceicao filed a second emergency
motion to reopen her removal proceedings, asserting that she had
appeared for all hearings except the April 19, 2017, hearing, and
that her failure to appear at that hearing was due to her misun-
derstanding of when it was scheduled to occur.
       On September 12, 2018, the immigration judge noted an
administrative error in service of the first order and reissued the
order denying Da Conceicao’s motion to reopen. Other than the
first paragraph discussing the administrative error, the reissued
order was the same as the original.
       Da Conceicao filed an appeal to the BIA of the immigration
judge’s denial of her motion to reopen her proceedings and re-
scind the in absentia order of removal. In her brief to the BIA, Da
Conceicao asserted that she was concerned with supporting her
two teenagers and worked seven days a week cleaning houses to
provide for her children. She asserted that she “made the proper
USCA11 Case: 20-14482        Date Filed: 01/06/2022      Page: 9 of 18




20-14482                Opinion of the Court                         9

change of address with the local post office.” Da Conceicao ar-
gued that she had no intention to fail to appear for her hearing
because she was “prima facie” eligible for cancellation of removal
due to the hardship her children would endure if removed. Da
Conceicao argued that the immigration judge incorrectly found
that she failed to show that she did not receive proper notice and
that she had been advised of the consequences of failing to appear
and of her address obligations. Da Conceicao asserted that she
had moved “from place to place due to serious financial con-
straint” as she worked cleaning residential homes to support her
children. Da Conceicao argued that the immigration judge failed
to recognize the “real issues” her case presented with her uninten-
tional failure to appear for such an important hearing and argued
that the “decision to deny reopening is an unfair discretionary de-
cision.”
      On May 14, 2020, the BIA affirmed the immigration judge’s
order without an opinion and dismissed Da Conceicao’s appeal.
        On June 4, 2020, Da Conceicao filed a motion to reconsider
the BIA’s order. Da Conceicao argued that her children had nev-
er visited Brazil, did not read or write Portuguese, and would be
deprived of an opportunity to obtain an education in Brazil and
that it would be difficult for them to adjust to life in Brazil if they
were forced to relocate with their mother. Da Conceicao reiter-
ated her argument that she made the change of address with the
local post office, assuming that any correspondence would be
forwarded. She argued that her failure to appear was beyond her
USCA11 Case: 20-14482      Date Filed: 01/06/2022     Page: 10 of 18




10                     Opinion of the Court                20-14482

control and that she would not benefit from failing to appear be-
cause she had a “‘prima facie’ application for relief in the form of
cancellation of removal based on the exceptional and extremely
unusual hardship” to her children if forced to move to Brazil. Da
Conceicao argued that the BIA violated her due process rights by
offering no explanation and affirming without opinion.
       On November 4, 2020, the BIA denied Da Conceicao’s mo-
tion to reconsider, noting that she admitted that she moved and
relied on the change of address form she submitted to the post of-
fice for her mail. The BIA further noted that Da Conceicao ad-
mitted that she did not file a change of address with the immigra-
tion court. The BIA determined that Da Conceicao did not iden-
tify any error in its decision affirming the immigration judge and
noted that the immigration judge found that the notice was sent
to Da Conceicao at her last known address. The BIA noted the
immigration judge’s determination that Da Conceicao knew of
her obligation to submit a change of address form to the immigra-
tion court because she had done so four times during her removal
proceedings. The BIA concluded that the immigration judge ap-
plied controlling law in denying Da Conceicao’s motion to reopen
and that while Da Conceicao may disagree with the outcome of
her case, she did not establish an error of fact or law in the BIA’s
affirmance of the immigration judge’s decision.
      On November 30, 2020, Da Conceicao filed a petition for
review of the BIA’s denial of her motion to reconsider.
USCA11 Case: 20-14482           Date Filed: 01/06/2022   Page: 11 of 18




20-14482               Opinion of the Court                         11

                II.    STANDARD OF REVIEW
       We review the BIA’s denial of a motion to reconsider for
an abuse of discretion, under which we will only determine
whether the BIA exercised its discretion arbitrarily or capriciously.
Ferreira v. U.S. Att’y Gen., 714 F.3d 1240, 1242–43 (11th Cir.
2013). “The BIA abuses its discretion when it misapplies the law
in reaching its decision,” or when it fails to follow its own prece-
dents “without providing a reasoned explanation for doing so.”
Id. at 1243. When the BIA issues a summary affirmance of the
immigration judge’s opinion, the immigration judge’s decision
becomes the final removal order subject to review. Sepulveda v.
U.S. Att’y Gen., 401 F.3d 1226, 1230 (11th Cir. 2005).
                         III.      ANALYSIS
       In her petition, Da Conceicao argues that she was denied
due process because she was not provided with notice and an op-
portunity to be heard. Da Conceicao argues that: (1) she did not
receive the notice for the immigration judge’s automatic resched-
ule of her hearing; (2) that she relocated and informed the United
States Post Office of her change of address; and (3) when she
found out that an in absentia order was entered, she filed a mo-
tion to reopen, arguing that her failure to appear was beyond her
control.
       In response, the government argues that Da Conceicao
failed to demonstrate that the BIA’s denial of her motion to re-
consider was arbitrary or capricious. The government contends
USCA11 Case: 20-14482      Date Filed: 01/06/2022    Page: 12 of 18




12                    Opinion of the Court                20-14482

that Da Conceicao failed to establish any error of fact or law in
the BIA’s prior decision in which it affirmed, without opinion, the
immigration judge’s denial of her motion to reopen and rescind
her in absentia order of removal. The government asserts that Da
Conceicao was given sufficient notice of the April 19, 2017, hear-
ing at her last known address, and her failure to appear was due to
her failure to comply with her statutory obligation to notify the
immigration court of her address change. The government notes
that Da Conceicao was aware of this responsibility, as demon-
strated by her four prior address changes she filed with the immi-
gration court. The government also notes that the immigration
court sent Da Conceicao a notice of hearing to her address on file,
and when she failed to appear for that hearing, it rescheduled the
hearing and sent her another notice. The government explains
that it was only after Da Conceicao failed to appear a second time
that the immigration judge entered the in absentia order of re-
moval. The government further argues that Da Conceicao failed
to present any meritorious due process claim in her challenge to
the BIA’s affirmance of the denial of her motion to reopen and re-
scind her in absentia order of removal. Lastly, the government
argues that Da Conceicao’s challenge to the BIA’s affirmance of
the immigration judge’s decision, without an opinion, is not be-
fore this Court because she failed to file a petition for review of
that decision of the BIA.
       “To establish due process violations in removal proceed-
ings, aliens must show that they were deprived of liberty without
USCA11 Case: 20-14482       Date Filed: 01/06/2022     Page: 13 of 18




20-14482               Opinion of the Court                        13

due process of law, and that the asserted errors caused them sub-
stantial prejudice.” Scheerer v. U.S. Att’y Gen., 513 F.3d 1244,
1253 (11th Cir. 2008) (quoting Lonyem v. U.S. Att’y Gen., 352
F.3d 1338, 1341–42 (11th Cir. 2003) (per curiam)). However, the
failure to receive relief that is purely discretionary in nature, such
as the grant of a motion to reconsider, does not amount to a dep-
rivation of a liberty interest. See id. (noting that the discretion to
grant or deny a motion to reopen or reconsider is very broad).
       The BIA may affirm the immigration judge’s decision
without an opinion, if it determines that the result was correct,
any errors were harmless and immaterial, and the factual and le-
gal issues raised are not so substantial that the case warrants a
written opinion. See Mendoza v. U.S. Att’y Gen., 327 F.3d 1283,
1288 (11th Cir. 2003); 8 C.F.R. § 1003.1(e)(4). A summary affir-
mance does not violate any due process rights, as under the regu-
lations, entitlement to a full opinion by the BIA does not exist.
Mendoza, 327 F.3d at 1289.
        To initiate removal proceedings, the alien must be served
with a NTA specifying, among other things, the nature of the
proceedings, the charges against the alien, the requirement that
the alien provide address and telephone contact information, the
consequences of failing to appear for the alien’s removal hearing,
and the time and place where the proceedings will be held. INA
§ 239(a), 8 U.S.C. § 1229(a); 8 C.F.R. § 1003.14. When an alien
fails to attend her removal proceeding, she will be ordered re-
moved in absentia so long as she is removable and was provided
USCA11 Case: 20-14482        Date Filed: 01/06/2022     Page: 14 of 18




14                      Opinion of the Court                 20-14482

with written notice of the proceeding. INA § 240(b)(5)(A), 8
U.S.C. § 1229a(b)(5)(A). Notice must be given in person or served
by mail to the alien. INA § 239(a)(1), (2)(A), 8 U.S.C. § 1229(a)(1),
(2)(A). Notice is sufficient if it is sent to the most recent address
provided by the alien.               INA § 240(b)(5)(A), 8 U.S.C.
§ 1229a(b)(5)(A). The alien has an affirmative responsibility to
keep the government informed of her correct, current address.
Dominguez v. U.S. Att’y Gen., 284 F.3d 1258, 1260 (11th Cir.
2002).
       When notice is sent by regular mail, the BIA applies a pre-
sumption of receipt that is weaker than the strong presumption of
receipt afforded notice sent by certified mail. In re M-R-A, 24 I. &
N. Dec. 665, 673 (BIA 2008). When an alien moves to reopen her
proceedings and rescind an in absentia order of removal by argu-
ing that she did not receive a notice of hearing sent by regular
mail to the most recent address he provided the court, the immi-
gration judge must consider all relevant evidence submitted to
overcome the weaker presumption of receipt. Id. at 673–74. The
immigration judge should consider several factors when deciding
whether the alien rebutted the presumption of delivery, includ-
ing, but not limited to: (1) the alien’s affidavit; (2) affidavits from
family members or others with knowledge of whether notice was
received; (3) the alien’s actions upon learning of the in absentia
order and her due diligence in seeking to redress the situation; (4)
any prior affirmative application for relief that would indicate that
the alien had an incentive to appear; (5) any prior application for
USCA11 Case: 20-14482        Date Filed: 01/06/2022     Page: 15 of 18




20-14482                Opinion of the Court                        15

relief or prima facie evidence that the alien would be statutorily
eligible for relief, indicating that he had an incentive to appear; (6)
the alien’s previous attendance at immigration court hearings;
and (7) any other circumstances or evidence indicating possible
nonreceipt of notice. Id. at 674.
       An order entered in absentia may be rescinded upon the al-
ien’s motion to reopen, filed at any time, if the alien demon-
strates that she did not receive proper notice of the removal
proceedings. INA § 240(b)(5)(C)(ii), 8 U.S.C. § 1229a(b)(5)(C)(ii).
Otherwise, the order may be rescinded only if the alien files a mo-
tion to reopen within 180 days after entry of the order and
demonstrates that her failure to appear was because of exceptional
circumstances. INA § 240(b)(5)(C)(i), 8 U.S.C. § 1229a(b)(5)(C)(i).
“Exceptional circumstances” are those beyond the control of the
alien and include battery, cruelty, serious illness, or death of the
alien or his spouse, child, or parent, “but not including less com-
pelling circumstances.” INA § 240(e)(1), 8 U.S.C. § 1229a(e)(1).
       Additionally, a motion to reconsider must specify any error
of fact or law in the previous BIA decision. 8 C.F.R.
§ 1003.2(b)(1). A motion to reconsider challenges the correctness
of the original decision. In re O-S-G, 24 I. & N. Dec. 56, 57 (BIA
2006). Merely reiterating arguments previously presented does
not meet the requirement of specifying an error of fact or law in
the previous BIA decision. Calle v. U.S. Att’y Gen., 504 F.3d 1324,
1329 (11th Cir. 2007).
USCA11 Case: 20-14482       Date Filed: 01/06/2022     Page: 16 of 18




16                     Opinion of the Court                 20-14482

       A petition for review of a final order of removal must be
filed within thirty days of the date of that order. INA § 242(b)(1),
8 U.S.C. § 1252(b)(1). A motion for reconsideration does not toll
the time to petition for review of the underlying final order of
removal. Dakane v. U.S. Att’y Gen., 399 F.3d 1269, 1272 n.3 (11th
Cir. 2005). If an alien does not file a petition for review of a final
order of removal, we do not have jurisdiction to consider it on
appeal. Avila v. U.S. Att’y Gen., 560 F.3d 1281, 1285 (11th Cir.
2009).
       Here, as an initial matter, Da Conceicao’s complaint that
the BIA did not issue an opinion in its affirmance of the immigra-
tion judge’s decision is not properly before this Court because she
did not file a petition for review of that decision by the BIA. See
id. Moreover, the BIA’s summary affirmance procedures do not
violate an alien’s due process rights. See Mendoza, 327 F.3d at
1289.
       Next, turning to the merits of Da Conceicao’s petition for
review, our review is only of the BIA’s order denying Da Con-
ceicao’s motion for reconsideration. Thus, we will consider only
whether the BIA abused its discretion in denying Da Conceicao’s
motion to reconsider and will not consider any arguments chal-
lenging the underlying order. See Ferreira, 714 F.3d at 1243. In
her brief on appeal, Da Conceicao largely reiterates her argument
that she did not receive notice of the hearing, which denied her
due process. She does not, however, argue that the BIA misap-
plied the law or failed to follow its precedents in denying her re-
USCA11 Case: 20-14482      Date Filed: 01/06/2022    Page: 17 of 18




20-14482              Opinion of the Court                      17

consideration motion. See Ferreira, 714 F.3d at 1243. In any
event, the BIA noted, and the record supports the finding, that she
received notice of her hearings and she knew of her duty to sub-
mit a change of address form if she moved. And the BIA noted
that she had previously filed four change of address forms with
the immigration court but, when Da Conceicao made the rele-
vant change of address here, she changed it with the post office
and assumed that any correspondence would be forwarded.
       Furthermore, Da Conceicao does not claim that she com-
plied with her affirmative obligation to inform the immigration
court or the government of this change of address. Consequent-
ly, her failure to receive the two notices of the March 15, 2017,
and April 19, 2017, hearings does not mean that she did not re-
ceive due process. Mailing such notices to the last recorded ad-
dress of an alien is all that the statute and due process require.
INA § 240(b)(5)(A), 8 U.S.C. § 1229a(b)(5)(A); Dominguez, 284
F.3d at 1259–60. Moreover, the immigration judge specifically
noted that it did not proceed in absentia at the first hearing Da
Conceicao missed, and instead rescheduled her hearing and sent
another notice of hearing with the addition to the address of an
apartment number, in an effort to provide her with notice.
       While Da Conceicao may have disagreed with the immi-
gration judge’s denial of her motion to reopen and the BIA’s
summary affirmance of that decision, she simply reiterated in her
motion to reconsider the arguments that she previously presented
and did not point to any error of fact or law that the BIA made in
USCA11 Case: 20-14482       Date Filed: 01/06/2022     Page: 18 of 18




18                     Opinion of the Court                 20-14482

summarily affirming the immigration judge. See 8 C.F.R.
§ 1003.2(b)(1); Calle, 504 F.3d at 1329. Therefore, she cannot
show that the BIA misapplied the law or exercised its discretion
arbitrarily or capriciously in denying her motion to reconsider.
See Ferreira, 714 F.3d at 1243. Lastly, the decision to grant or de-
ny a motion to reconsider is purely discretionary, and the failure
to receive that relief is not a deprivation of a liberty interest, and
thus Da Conceicao cannot establish a due process violation due to
the BIA’s denial of her motion to reconsider. See Scheerer, 513
F.3d at 1253.
      Because we conclude that the BIA did not misapply the law
or exercise its discretion arbitrarily or capriciously in denying Da
Conceicao’s motion for reconsideration, we deny the petition for
review.
      PETITION DENIED.